DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	Acknowledgment is made of Applicant’s submission of the amendment with arguments/remarks filed on July 25, 2022. Claims 3 and 9 have been amended. 
Upon entry of the amendments, claims 1-13 and 16-21 remain pending. This communication is considered fully responsive and sets forth below.
3.	Objection to Specification: in the Response, filed July 25, 2022, Applicants amended the specification to render the objection to the specification moot. The previous objection to the specification is withdrawn. 
4.	Drawing Objection: in the Response filed July 25, 2022, Applicants amended the drawings to render the objection to the drawings moot. The previous objection to the drawings is withdrawn. 

Examiner’s Amendment
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with MARK R. KRESLOFF on August 8, 2022.
Claim 17 is amended as follows:
17. (Currently Amended) A method of transmitting or receiving a signal by a base station (BS) in a wireless communication system, the method comprising: 
generating downlink control information (DCI); 
transmitting a physical downlink control channel (PDCCH) carrying the DCI through a candidate in a first slot among PDCCH candidates; and 
transmitting a physical downlink shared channel (PDSCH) or receiving a physical 7Application No.: 17/666,261Docket No.: 8737.03063.US20 uplink shared channel (PUSCH), scheduled by the DCI in a second slot, 
wherein the DCI schedules transmission of the PDSCH or reception of the PUSCH in a second bandwidth part (BWP) configured with a second subcarrier spacing (SCS) and the DCI is configured to include information about a slot offset 'K' between the first slot and the second slot, 
wherein the BS indicates the second [[slotin]]slot in which transmission of the PDSCH or reception of the PUSCH is to be performed based on the slot offset 'K', 
wherein a minimum value 'MinK' for the slot offset 'K' in the second BWP is determined based on a first SCS configured in a first BWP different from the second BWP, and 
wherein a ratio between the second SCS and the first SCS is used to determine the minimum value 'MinK' based on that the first BWP and the second BWP are different from each other.

Allowable Subject Matter
6.	Claims 1-13 and 16-21 are allowed. 
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Jung et al. (US 2019/0313437) and Amerga et al. (US 2013/0294318) are generally directed to various aspects of the method for configuring bandwidth parts, which includes: receiving a first bandwidth part configuration for a first downlink bandwidth part and a second bandwidth part configuration for a second downlink bandwidth part, receiving an indication to receive downlink signals and channels in the first downlink bandwidth part, identifying a control resource set and a corresponding search space for a type of physical downlink control channel common search space within a bandwidth of the first downlink bandwidth part from the second bandwidth part configuration, monitoring physical downlink control channel candidates on the control resource set, and receiving a physical downlink control channel on the control resource set, wherein the physical downlink control channel includes downlink control information associated with the type of physical downlink control channel common search space; transmitting a downlink signal at a base station in a wireless communication system includes generating a user equipment (UE)-specific reference signal sequence and mapping the generated sequence to resource elements (REs) predetermined according to antenna port groups. 
However, in consideration of the amendment with arguments/remarks filed on July 25, 2022, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“6the UE determines, based on the slot offset 'K', the second slot in which the reception of the PDSCH or the transmission of the PUSCH is to be performed, wherein a minimum value 'Min_K' for the slot offset 'K' in the second BWP is determined based on a first SCS configured in a first BWP different from the second BWP,” and “wherein a ratio between the second SCS and the first SCS is used to determine the minimum value 'Min_K' based on that the first BWP and the second BWP are different from each other,” as specified in claim 1. 
“the at least one processor determines the second slot in which reception of the PDSCH or transmission of the PUSCH is to be performed based on the slot offset K'. wherein a minimum value 'Min K' for the slot offset `K' in the second BWP is determined based on a first SCS configured in a first BWP different from the second BWP,” and “wherein a ratio between the second SCS and the first SCS is used to determine the minimum value ‘Min_K' based on that the first BWP and the second BWP are different from each other,” as specified in claim 16. 
“the BS indicates the second slot in which transmission of the PDSCH or reception of the PUSCH is to be performed based on the slot offset 'K', wherein a minimum value 'Min_K' for the slot offset 'K' in the second BWP is determined based on a first SCS configured in a first BWP different from the second BWP,” and6Application No.: TBADocket No.: 8737.03063.US20 “wherein a ratio between the second SCS and the first SCS is used to determine the minimum value 'Min_K' based on that the first BWP and the second BWP are different from each other,” as specified in claim 17. 
“the at least one processor indicates the second slot in which transmission of the PDSCH or reception of the PUSCH is to be performed based on the slot offset 'K', wherein a minimum value 'Min_K' for the slot offset 'K' in the second BWP is determined based on a first SCS configured in a first BWP different from the second BWP,” and “wherein a ratio between the second SCS and the first SCS is used to determine the minimum value 'Min_K' based on that the first BWP and the second BWP are different from each other,” as specified in claim 18. 
Dependent claims 2-13 and 19-21 are also allowable for incorporating the features recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672. The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/WEI ZHAO/
Primary Examiner
Art Unit 2473